                    IN THE UNITED STATES DISTRICT COURT FOR                                Qi'/.
                           THE SOUTHERN DISTRICT OF GEORGIA
                                                                              '■r- Pni2: I I
                                     SAVANNAH DIVISION


BENNY HOLLAND, JR. , DAVID F.
                                                                                      Hf GA.
ADAM, and MANAGEMENT-ILA
MANAGED           HEALTH    CARE   TRUST
FUND,

        Plaintiffs,

V.                                                               CASE NO. 07419-022


GARY SCOTT,

            Defendant.




                                            ORDER


        Before       the     Court     is    the   Plaintiffs'       second      Motion       for

Default           Judgment     (Doc.        12),   to     which     Defendant        has      not

responded.           In     this     Motion,       Plaintiffs       request      a    default

judgment against Defendant Gary Scott.                          (Id.) For the following

reasons,          Plaintiffs' motion is DENIED.

                                            BACKGROUND


        This       case     arises    from     welfare     benefits    that      Plaintiffs

provided to Defendant Gary Scott and his ex-spouse, Linda Scott.

(Doc.       1.)     Plaintiff Management-ILA Managed Health Care Trust

Fund ("MILA") is a "multiemployer employee welfare benefit plan

        .    created        and maintained          for   the     purpose   of       providing

welfare benefits to eligible participants and their qualified

dependents in accordance with MILA's plan documents and the

collective bargaining agreement between United States Maritime
